Case 2:18-cv-09851-GW-KS Document 14 Filed 01/07/19 Page 1 of 3 Page |D #:43

 

POS-(M 0
ATTORNEY OR PART)' W¥HDUT ATTORNE\' (Name, State_ Bsr number, end address).' FOR CUURT US£ ONLY
Joseph R. Manntng_ Jr SBN #22_3381 Mtchael .i Mannina SBN 286879
- MANNFNG LAW APC

4667 MucArthur Blvd. ".;~`.tc 150
Newport Bcach. CA 92660

TELEPHONE NO.: 949_200_3755 FAX NO- (OD|"C'UBU~' 366-843.8308
E-MA|L ADDRESS (Op!ional}.‘
AT“iORNE\r FOR rName): Plaintiff Carmcn John Pcrri an individual
SUPERIOR COURT OF CAL|FORN|A, COUNTV OF Los Angclcs
STREET ADUESS< 350 W rst 51
MA|L.|NG ADDRESSZ game

ClT‘i AND Z|P CODEf Los Angcles. CA 90012
BRANCM NAME: Westem Division

 

 

PLA¥NTEFWPET|T!ONER: Carmcn John Perri . an individual cAsE NuMBER:

2118 cv 09851€1[,\)'\£.3

DEFENDANT!RESPONDENT: Marlscos Los Arcos a business of unknown form et al

 

Ref. No. or Fl|a No.;

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separafe proof of service is required for each party served.)

1. At the time of service 1 was at least 16 years of age and not a party to this action.
2. l served copies oi:

" summons
complaint
A|ternative Dispute Resolution (ADR) package

Civil Case Cover Sheet (served in complex cases oniy)
cross-complaint

arrange

IUI[|II

, _ Ccrtii':cation and Notice of interested Parties. Noticc of inspection Notice of Assiaomcntt Notice to
ethel (SPBi-'ny documents)- Partics of Court Directcd ADR Pro,qram` initial Standina Ordcr

$-'~’
m

. Party served ispecify name of party as shown on documents served):

Sam Mushmcl and Raiaa Mushme! Trustccs of the Sam A Mushmel Familv Trust dated March 16. 1990

b. I:] Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5b on whom substitute __ service was made) (specify name and relationship to the party named in item 3a):

' 3 i`lU/izZ-# 't\/lvi/t mri?§C/t);~, l/GS Frrr>es eden m charge
4. Address where the party was served: [Q’\LKIl/L\SI{§E@Q j\‘l> Ct(;£,r,p"{/

l4038 Victorv Blvd Van Nuvs CA 91401
5, l served the party (check proper box)

a_ [:] by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date).' (2) at (time):
b_ by substituted service. On (dare): ariz/2013 at (time): 4;51 PM l left the documents listed in item 2 with or

in the presence of (name and title or relationship to person indicated in item 3):
Alfonso Pcrcz - from Mariscos Los Arcos person on charge authorized to accept

(1) (business) a person at ieast 18 years of age apparently in charge at the office or usual place of business
ofthe person to be served l informed him or her of the general nature of the papers

(2) |:} (home} a competent member of the household (at least 18 years of age) at the dweiling house or usual
place of abode of the party. l informed him or her of the general nature of the papers

(3) f___"'! (physlcal address unknown) a person at least 18 years of age apparently in charge at the usual maiting
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the generat nature of the papers

(4) l thereafter mailed (by first-ciass, postage prepaid) copies of the documents to the person to be served
at the p$ where t e copies war ft (Code Civ. Proc. § 415.20 . l mailed the documents on
._f

 

(date); Z,~l from (ciry); ' U}Oé/z€nfl/i 'r a declaration of mailing is attached
{5) ! attach a declaration of di!igence stating actions ta en first to attempt personal servioe.
Page 1 of 2
Form Adopted for Mandalnry Use PROGF OF SERV|CE oF SuMMONS Code di C`rril Pnocedure_ § 417.¥0

Judlclal Council of Calliornia
POS-Dtu {Rev. January l, 200'!]

Case 2:18-Cv-09851-GW-KS Document 14 Filed 01/07/19 Page 2 of 3 Page lD #:44

 

 

DEFENDANTIRESF’ONEJENTZ

leNT|FF;p|:.-_T!TEONER: Cartnen John Perri . an individual

Mariscos Los Arcos a business of unknown form et al

 

CASE NUMBER!

2;18 cv 09851£>\1,/\1\’ \¢_,5

 

 

5.

C' g by mail and acknowledgment of receipt of service. l mailed the documents listed in item 2 to the party, to the

address shown in item 4, by first-class mail, postage prepaid

(1) on (date).' (2) from (city):

(3) I:I with two copies of the Notr'ce and Acknowledgment of Receipt and a postage-paid return envelope addressed

to me. (Attach completed Notice and Acknowledgement of Receipt.) (Ccde Civ. Prcc., § 415.30.)
(4) [::l to an address outside Ca|ifcrnia with return receipt requested (Code Civ. Prcc., § 415.40.)

d_ |: by other means (specify means of sen/ice and authorizing code section):

|:\ Additlonai page describing service is attached

6. The "Notlce to the Person Served" (on the summons) was completed as follows:

a. L:] as an individual defendant

b. I::\ as the person sued under the fictitious name of (specify).'

C~ m as occupant

d_ Sam Mushme§ and Raiaa Mushmel Trustees of the Sam A Mushmel Familv Trust dated

On behalf of (specify).' Mmh 16_ 1990
under the following Code of Civil Procedure section;

[:l 416.10 (corporation) I'_'] 415.95 (business organizationl form unknown)
|:] 416.20 (defunct corporationi !:| 416_60 (minor)
E] 416.30 (ioint stock ccmpany/association) I'_'] 416.70 (ward or conservatee)
C] 416.40 {associaticn or partnership) [B/¢MSBO (authorized perscn)
l:] 416.50 (pubiic entity) l:l 415.46 (occupant}
E:,] other:

arson who served papers

p
3- Name: Adriana M Achucarrc

b. Addf€$$f 2390 E Oraneewood Ave #530. Anaheim. CA 92806
C

d

e

. Telephone number 949-305-9108
. The fee for service was: $ 69.00
t lam:

(1) ij not a registered Caiifcrnia process server.

(2) exempt from registration under Business and Professicns Code section 22350(b).

 

 

 

 

(3) J aregistered Ca|ifornia process server'.

(1) I:I owner i::l employee lmde|:)\=mctentcontractcr.
(ii) Registration No.: 2898

(iii) COul’lty$ Oranae

8~ l declare under penalty cf perjury under the laws cf the State of California that the foregoing is true and correct

or
9. g l am a California sheriff cr marshal and l certify that the foregoing is true a correct

Datef l2/17/2018
Adriana M Achucarro > / " MD l

[NAME OF PERSON WHO SEHVED PAPERS!SMER|FF OR MARSHAL)

(S|GNATURE )

 

P°S°’° ‘R°"" J°'“`°"’ " 2°°" PRooF oF sERvicc-: oF summons

Page20f2

 

 

CHQP 2'18-(`\/-0(39"_\1-(:\/\/_|(€ nnr\iimnn+ 1 /l l:iln,-l nn ln-)Mn n n 1 A _
v vuvulll\.,llL .l.“'r l llCU UJ.I\JIIJ.U rage 5 ul 6 wage |L) ?:F.L|'b

UNITED STATES DISTRICT COURT CENTRAL DISTRCIT OF CALIFORNIA

WESTERN DIVISION
CARMEN JOHN PERRI, an individual et al
PLAINTIFF(S) CASE NUMBER
vs 2:18 CV 09851
Mariscos I.os Arcos a business of unknown form DECLARATION OF DUE DILIGENCE
at al
DEFENDANT(S}

I served Summonsf Complaint, Civil Case Cover Sheet Certification and Notice cf Interested Parties, Notice of
Inspection, Notice of Assignment, Notica to Parties of Court Directed ADR Program, Initial Standing Order

SUBSTITUTE SERVICE PERSUANT TO C.C.P. 415.20 (a} (b)Sam Mnshmel and Rajaa Mushmel Trustees of the Sam A Mushmel
Family Trust dated March 16, 1990

By leaving with a person at least 18 years of age Alfonso Perez - from Mariscos Los Arcos person on charge
authorized to accept

Date: 12/12/2018 Time:4 51 PM

l-Address and City where served: 14038 VlCtOl'y Bivd \/an NUyS CA 91401

On 12/13/2018 mailed a copy from Anaheim CA to the above address by first class mail postage fully prapaid. The
substitute service was made only after making the following attempts to serve the defendant(s) personally.

 

CERTIFICATE OF REASONABLE DILIGENCE

 

ON THE FOLLOWING DATE AND TIMES, I FIRST AITEMPTED TO MAKE A PERSONAL SERVICE BUT WAS UNABLE FOR THE REA£ONS
AS SHOWWS:

6

12/7/2018 8:55 AM Restaurant Closed

12/09/2016 1:45 PM Defendants were not at business

12/12/2018 1:37 PM Dccuments left for Sam Mushmel and Rajaa Mushmel with Alfonso Perez - from Marisoos Los

Aroos person on charge authorized to accept

Executed on 12/1"»'/2018 at ANAHEIM, CA

   

 

/

SIGNATURE

  
  

Adriana M Achucarro/ R.T.O
PSC# 2898 / Orange CO ~M~~.
2390 E ORANGEWDOD AVE #530. ANAHEIM, CA 92306
[949) 305*9108

 

 

